The plaintiff in error, Dave Weinberger, was convicted at the September, 1911, term of the superior court of Logan county, on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at imprisonment in the county jail for a term of thirty days and a fine of one hundred dollars. Upon a careful examination of the record, we find that the proof introduced is wholly insufficient to sustain the conviction. The judgment is reversed and the cause remanded with direction to the trial court to grant a new trial.